Citation Nr: 1429539	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a previous 10 percent rating for the Veteran's service-connected PTSD and denied service connection for kidney disease and hypertension.  Thereafter, in a March 2010 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective October 27, 2008. Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 Travel Board hearing, and a transcript of this hearing is of record.

The Board has previously remanded the issue on appeal, in March 2013 and August 2013, for additional development.  The development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The Veteran's PTSD is most appropriately characterized as occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
 Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The notice requirement was satisfied in a November 2008 letter that informed him of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

As noted above, the Veteran testified at a Board hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in February 2009 and November 2013 for PTSD.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his PTSD has worsened since the November 2013 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

I. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, a March 2009 rating decision continued the Veteran's 10 percent evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In March 2010, the RO granted an increased evaluation of 50 percent for the Veteran's PTSD, effective October 27, 2008, the date of the Veteran's claim.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Based on a careful review of the record, the Board finds that during the entire appeal period, an evaluation higher than 50 percent for the Veteran's PTSD is not warranted.  

In February 2009, the Veteran was afforded a VA examination to assess his psychiatric symptoms.  The Veteran reported experiencing symptoms of recurrent recollections, distressing dreams, poor sleep, reliving events, feeling withdrawn and detached, avoidance of loud places, inability to recall daily events and process information, severe diminished interest, and hypervigilance.  The Veteran had been divorced since 2006; he had two daughters (nine years old and eleven years old) with his ex-wife, with whom he shared custody; and he had custody of a 15 year-old son from a prior relationship for the past year.  The Veteran said he had a good relationship with his daughters, but not with his son.  He had a girlfriend and a few friends, but did not socialize much.  He did not describe any social interests other than spending time with his daughters.  He currently worked in loss prevention at a retail store for the past year.  Upon objective evaluation, the VA examiner found that the Veteran's general appearance was clean, appropriate, and neat; speech was unremarkable; attitude toward the examiner was cooperative, friendly, relaxed, and attentive; affect was constricted; mood was depressed; attention was intact; oriented to person, place and time; remote and recent memory was normal, but immediate memory was mildly impaired; good impulse control; and no delusions or hallucinations.  The Veteran denied any homicidal or suicidal thoughts.  The Veteran did not report any panic attacks.  The VA examiner found that the Veteran exhibited "an increase in anxiety, depressed mood, and PTSD elevations that indicate low energy, mental dullness, isolation, strained ability to cope, relationship problems and anger management issues."  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 59.  Based on the Veteran's symptoms of anxiety, depression, hyperarousal, intrusive thoughts, dreams, and avoidance behavior, the VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

At his October 2012 Board hearing, the Veteran testified that he was not currently receiving treatment for his PTSD.  The Veteran said he had been receiving mental health treatment with the VA on and off since 1996; however, the VA facility identified by the Veteran had no treatment records before 2008.  See April 2014 VA Report of Contact.  He said that he had worked as a police officer for five years until he was terminated for "not focusing on the job."  He said that depression and being unable to work well with others affected his performance.  He also said that he was "very quick to be on the defensive" and that he was considered a "liability."  After his job as a police officer, he worked as a notary and then at a retail store.  He said his PTSD symptoms caused him to remain isolated.  He described how his 15 year-old daughter had been in therapy for the last three years because she felt responsible for the Veteran's depression.  He reported having a couple of panic attacks.  He said crowds and noise were "not always a good thing" and that he would have to prepare himself in advance.  

In November 2013, the Veteran underwent an examination to assess the current severity of his PTSD.  The Veteran reported that he had recently remarried and that his six-month marriage was positive.  He said that his previous marriage had dissolved because he had been depressed and withdrawn.  The Veteran's relationship with his two daughters, mother, and brother was positive, but he had no relationship with his son.  He had friends and said he generally got along with people.  He engaged in social activities, such as cycling, running, martial arts, breast cancer walks and runs, dancing, and going to the movies, parks, beaches, and church.  He reported that he enjoyed his job as a loss prevention manager, which he had since February 2008.  He also operated a notary company since 2005.  The VA examiner found that the Veteran exhibited symptoms of anxiety, suspiciousness, and chronic sleep impairment.  Based on the Veteran's statements, the VA examiner also noted additional symptoms: occasional nightmares described as "bearable"; mild distressing memories; avoidance behavior directed towards talking about his military experiences and attending noisy holiday celebrations; problems staying asleep; hypervigilance; and exaggerated startle response.  The Veteran denied suicidal ideation, irritability, or anger.  The VA examiner found that the Veteran's mental disorder symptoms were not severe enough either to interfere with occupational or social functioning.  The GAF score was 65.  

Having carefully considered the evidence, the Board finds that the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent as the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record demonstrates that the Veteran exhibited symptoms of depression, anxiety, suspiciousness, chronic sleep impairment, nightmares, hypervigilance, and exaggerated startle response.  However, the evidence also demonstrates that the Veteran had a positive relationship with his new wife and had a good relationship with his two daughters, mother, and brother.  He described engaging in numerous social activities, enjoyed his job as a loss prevention manager, and operated his own notary business for several years.  Therefore, the Board finds that for the entire appeal period, the Veteran's PTSD is most appropriately characterized as 50 percent disabling.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms of depression, anxiety, sleep impairment, suspiciousness, hypervigilance, and exaggerated startle response, which are encompassed within the 50 percent rating criteria under DC 9411.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Entitlement to an increased evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


